Exhibit 10.6

 

ALLONGE TO LOAN AGREEMENT

 

THIS ALLONGE TO LOAN AGREEMENT (the “Allonge”) made and entered into as of the
15th day of August, 2002, between Commerce Bank & Trust Company, a Massachusetts
trust company with a principal place of business at 386 Main Street, Worcester,
Massachusetts (hereinafter “Lender”) and Boston Biomedica, Inc. of 375 West
Street, West Bridgewater, Massachusetts (hereinafter “Borrower”) is firmly
affixed to and made a part of a certain Loan Agreement of the Borrower entered
into with the Lender dated as of March 31, 2000 (hereinafter “Loan Agreement”).

 

WHEREAS, the borrower did enter into and execute a certain Promissory Note in
favor of the Bank, dated March 31, 2000, in the original amount of Two Million
Nine Hundred Thousand Dollars ($2,900,000.00), and any amendments,
modifications, or renewals subsequent thereto (hereinafter the “Note”).

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the Borrower and Lender hereby agree that the Loan
Agreement is hereby amended as follows:

 

  1. Section II X Paragraph two is hereby amended to read as follows: THE TERM
“DEBT SERVICE COVERAGE RATIO” SHALL MEAN THE RATIO OF BORROWER’S NET INCOME TO
BORROWER’S DEBT SERVICE FOR THE PRIOR TWELVE CONSECUTIVE MONTHS, ALL DETERMINED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY
APPLIED. THE TERM “NET INCOME” FOR PURPOSES OF THE DEBT SERVICE COVERAGE RATIO
SHALL MEAN NET PROFIT BEFORE TAXES PLUS INTEREST AND DEPRECIATION LESS
UN-FINANCED CAPITAL EXPENDITURES, AND ADJUSTED UPWARDS FOR NET EQUITY RAISED.
THE TERM “DEBT SERVICE” SHALL MEAN ALL PAYMENTS OF INTEREST AND ALL PAYMENTS OF
PRINCIPAL AND OTHER CHARGES DUE IN PAYMENT OF LONG TERM DEBT.

 

  2. All references in the Loan Agreement and any other Instrument or document
delivered in connection therewith to the “Loan Agreement” shall be deemed to
mean the Loan Agreement as amended by this Allonge.

 

As hereby amended, the Loan Agreement is hereby ratified and confirmed in all
respects, and all terms and provisions of the Loan Agreement not amended hereby
shall remain in full force and effect.

 

WITNESS THE EXECUTION HEREOF, as an instrument under seal as of the date first
set forth above.

 

Boston Biomedica, Inc.

     

Commerce Bank and Trust Company

By:   /s/    KEVIN W. QUINLAN               By:   /s/    ROGER F. ALLARD        

Kevin W. Quinlan, President its duly

Authorized Chief Operations Officer and Treasurer

      Roger F. Allard, Senior Vice President

Witness:

 

/s/    [Illegible]        

           

 